Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 17, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her position as a registered nurse after becoming argumentative with her supervisor. The Board found that she was terminated for misconduct and, therefore, disqualified her from receiving unemployment insurance benefits. Claimant argues that the Board’s decision is not supported by substantial evidence. Based upon our review of the record, we agree.
Claimant’s supervisor testified that claimant was terminated because she became loud and sarcastic in the presence of other employees when she did not get an immediate answer to her question. She stated that claimant had previously been disciplined for failing to provide necessary documentation and had been warned that she needed to be more cooperative. Nevertheless, under the specific circumstances presented here, claimant could not have realized that her conduct on this occasion would provoke her discharge (see, Matter of Marquez [Roberts], 107 AD2d 959, 960). Although misconduct is generally a factual issue for the Board to decide (see, Matter of Arroyo [Dry Harbor Nursing Home—Hartnett], 145 AD2d 886, 887), we do not find on the record before us that substantial evidence supports the Board’s finding that claimant engaged in misconduct which disqualified her from receiving unemployment insurance benefits (see, Matter of Marquez [Roberts], supra; Matter of Leenders [Levine], 45 AD2d 173; Matter of Judermanns [Levine], 43 AD2d 654; see also, Matter of Warnock [St. Bernard’s School—Hudacs], 183 AD2d 1036). Accordingly, the Board’s decision must be reversed.
*786Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court’s decision.